 

Exhibit 10.3(k)

[gbt0rqghoo0t000001.jpg]

 

[Insert date]

  

[Insert name]

[Insert address]

 

Dear [Insert Name]:

I am pleased to inform you that you have been granted an award of [Insert number
of stock options] stock options at an exercise price of $[Insert price] pursuant
to the ADTRAN, Inc. 2010 Directors Stock Plan (the “Plan”).  The award is
subject to the terms of the Plan and a related award agreement, both of which
can be found on the Plan’s online portal, Morgan Stanley StockPlan Connect
(https://www.stockplanconnect.com/).

In order to confirm your award, please visit the portal and follow the relevant
instructions to acknowledge and accept it.  If you have any questions, please
contact Gayle Ellis at (256) 963-8220 or gayle.ellis@adtran.com.

  

ADTRAN, INC.                                              

/s/ Thomas R. Stanton

Thomas R. Stanton                                        

Chairman of the Board and Chief Executive Officer

 

 

 